United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Mebatsion et al.			:	
Patent No. 11,058,761				:	
Issue Date: July 13, 2021			:	REQUEST FOR INFORMATION
Application No. 15/789,936			:	
Filing Date: October 20, 2017		:	
Attorney Docket No. MER 16-303		:		


The instant request for information (“RFI”) is being issued in response to the request under       37 C.F.R. § 1.705(b) filed January 12, 2022, which requests the United States Patent and Trademark Office (“Office”) adjust the patent term adjustment set forth on the patent (“PTA”) from 379 days to 430 days.

Pursuant to 37 C.F.R. § 1.705(b), a patentee must file a request for reconsideration of the PTA and the required fee under 37 C.F.R. § 1.18(e) ($210) for the request within two months of the issue date of the patent absent an extension of time.  The Office will not consider the merits of a PTA request absence the timely submission of the request and the required fee for the request.

The required fee was not submitted with the request filed January 12, 2022.  Instead, the request states,

The Applicant further petitions that any fee for correction of this PTA be waived, due to it being a USPTO PTA calculation error. Notwithstanding the foregoing, the Applicant authorizes the Commissioner to charge the fee set forth in 1.18(e) to Deposit Account 
No. 50-2354.

The required fee is necessary for the Office to consider the merits of a request, and the fee will not be waived or refunded even if the Office determines the PTA calculation set forth in the PTA request is correct.1  Therefore, the fee is not waived.

The request is signed by Suzanne Seavello Shope.  The Office is unable to charge the $210 fee to Deposit Account No. 50-2354 because Ms. Shope is not an authorized user of the deposit account.  Therefore, in view of the absence of the fee, the merits of the request have not been considered. 

The Office is issuing this RFI in order to provide the patentee with the opportunity to argue, if applicable, that one of the following is true:

(1)	A proper request to add Ms. Shope as an authorized user was filed with the Office prior to January 12, 2022, but due to an error by the Office, she was not added as an authorized user; or
(2)	Ms. Shope was an authorized user on January 12, 2022, and for a significant time afterwards, but ceased being an authorized user prior to the date the Office attempted to charge the fee to the deposit account (May 18, 2022).

If the facts in argument (2) set forth above are true, patentee might be able to obtain relief under 37 C.F.R. § 1.183.  In other words, if the facts are true, patentee may wish to consider filing a petition under 37 C.F.R. § 1.183 requesting waiver of the requirement imposing a deadline on the payment of the request fee.  A petition under 37 C.F.R. § 1.183 would need to include the petition and the $210 fee for the PTA request.  The petition would also need to identify the specific date Ms. Shope ceased being an authorized user of the deposit account.

As a courtesy, the Office notes the PTA request does not state whether a terminal disclaimer has been filed.  Pursuant to 37 C.F.R. § 1.705(b)(2)(ii), a PTA request must state whether the patent at issue is subject to a terminal disclaimer.  If a reply to this RFI is filed based on argument (1) or argument (2) set forth above, the reply should explicitly state whether the patent is subject to a terminal disclaimer.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions




	


    
        
            
        
            
        
            
    

    
        1 See Response to Comment 1, Changes to Implement Patent Term Adjustment Under Twenty-Year Patent Term; Final Rule, 65 Fed. Reg. 56,366, 53,374 (September 18, 2000), 1239 Off. Gaz. Pat. Office 14 (October 3, 2000) (“refunding the fee under § 1.18(e) when the application for patent term adjustment is correct would: (1) require the Office to raise the fee set forth in § 1.18(e) (to enable the Office to recover the same aggregate amount); and (2) add further complication to a review process that must take place in a limited period of time.”)
        
        2 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.